Case 17-09942        Doc 50     Filed 02/11/19     Entered 02/11/19 16:58:17          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 09942
         Raie Williams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/29/2017.

         2) The plan was confirmed on 08/14/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/05/2018.

         5) The case was Dismissed on 10/01/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-09942            Doc 50         Filed 02/11/19      Entered 02/11/19 16:58:17                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $9,860.00
           Less amount refunded to debtor                                 $580.00

 NET RECEIPTS:                                                                                             $9,280.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,971.76
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $401.36
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,373.12

 Attorney fees paid and disclosed by debtor:                          $400.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aes/Suntrust Bank                        Unsecured      8,503.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured         700.00      1,097.00        1,097.00           0.00       0.00
 Country Financial Insurance c/o Wilber & Unsecured      5,051.00       5,051.00        5,051.00           0.00       0.00
 Credit Acceptance Corp                   Unsecured            NA         407.11          407.11           0.00       0.00
 Credit Acceptance Corp                   Secured        1,800.00       2,207.11        1,800.00        647.80     105.70
 Department Of Education                  Unsecured      6,596.00       6,752.01        6,752.01           0.00       0.00
 ENHANCED RECOVERY COLLECTION Unsecured                     457.00           NA              NA            0.00       0.00
 Federal National Mortgage Association    Secured      152,000.00    157,020.20       157,020.20           0.00       0.00
 Federal National Mortgage Association    Secured        8,290.42       8,290.42        8,290.42           0.00       0.00
 Illinois Dept of Human Services          Unsecured      1,398.00       3,095.00        3,095.00           0.00       0.00
 Jefferson Capital Systems LLC            Unsecured      1,046.00       1,046.84        1,046.84           0.00       0.00
 Jefferson Capital Systems LLC            Unsecured         893.00        893.63          893.63           0.00       0.00
 Peritus Portfolio Services II LLC        Secured       13,400.00     13,970.83        13,400.00      3,251.38     902.00
 Peritus Portfolio Services II LLC        Unsecured            NA         570.83          570.83           0.00       0.00
 University Of Phoenix                    Unsecured      1,249.00            NA              NA            0.00       0.00
 Village of Hazel Crest                   Unsecured         600.00           NA              NA            0.00       0.00
 Village Of Orland Park                   Unsecured         650.00           NA              NA            0.00       0.00
 Village of Tinley Park                   Unsecured         500.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-09942        Doc 50      Filed 02/11/19     Entered 02/11/19 16:58:17             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $157,020.20              $0.00               $0.00
       Mortgage Arrearage                                 $8,290.42              $0.00               $0.00
       Debt Secured by Vehicle                           $15,200.00          $3,899.18           $1,007.70
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $180,510.62          $3,899.18           $1,007.70

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,913.42               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,373.12
         Disbursements to Creditors                             $4,906.88

 TOTAL DISBURSEMENTS :                                                                       $9,280.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
